UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6102


STERLING RAFAEL ROSEBORO, a/k/a Baldy,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:06-cr-00391-FDW-4; 3:09-cv-00553-FDW)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sterling Rafael Roseboro,      Appellant Pro Se.   Jennifer Lynn
Dillon, Assistant United       States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sterling Rafael Roseboro seeks to appeal the district

court’s      order     denying     relief         on     his     28    U.S.C.A.        § 2255

(West Supp. 2010) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”      28       U.S.C.        § 2253(c)(2).          When    the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see       Miller-El   v.    Cockrell,          537   U.S.    322,     336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Roseboro has not made the requisite showing.                             Accordingly,

we    deny   Roseboro’s       petition      for    a     writ    of   mandamus,       deny    a

certificate      of    appealability,         and        dismiss      the    appeal.         We

dispense     with      oral    argument       because           the   facts    and      legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3